Dent, Judge,
(concurring).
The only question presented in this case is whether the judgment of the circuit court sustaining- an allowance to one of its attorneys, to be paid out of the county treasury, for defending a person charged with felony, by its appointment, is void. If.it is, the writ should go; and, if not, it should be refused, it matters not how erroneous the judgment may be. The legislature has not authorized the allowance of such fees out of the county treasury. Section 1, chapter 138, Code, provides, “A poor person may be allowed by a court to sue or defend a suit therein without paying fees or costs, wherupon he shall have from any counsel which the court may assign him and from all officers all needful services and process, and also the attendance of witnesses without any fees to them therefor, except what may be included in the costs recoverable from the opposite party.” This plainly refers to civil cases alone, and not to criminal. It is provided in section 14, Article III, of the Constitution, that persons charged with crime “shall have the assistance of counsel.” And section 1, chapter 159, Code, provides, “The accused shall be allowed counsel, if he desires it, to assist him in his defence.” Section 7, chapter 161, Code, providing for costs in criminal cases, is in these words: “A sheriff or other officer for travelling out of his county to execute process in a case of felony and doing any act in the service thereof for which no other compensation is provided, shall receive therefor out of the treasury such compensation as the court from which the process issued certify to be reasonable. When in such case an officer renders any service for which no specific compensation is provided, the court in which the case may be may allow therefor what it deems reasonable, and such allowance shall be paid out of the treasury.” This section applies to felony cases only. An attorney is an officer of the court, especially when acting by its appointment in the defense of a person charged with a felony. The services of all other officers of the court are specifically provided for in this or other sections of the law. and it is impossible to conceive of any service xo which this provision is more applicable than that of the appomted attorney for the defense. To appoint an unpaid torney, inex*385perienced or unlearned, to go through the mere form of making a defense undoubtedly falls short'of a compliance with the constitutional provision that the accused shall have the assistance of counsel. It is to keep the letter, but not the spirit, of the constitution. To serve an indigent person charged with felony is to lulfill the constitutional guaranty for the benefit of the people who made the Constitution. To compel an attorney to do so without pay is tyrannous. And ordinarily a defense made by a feeless advocate is a farce, while a proper defense inures to the benefit, integrity, and good name of the State. It is better even that a guilty man should escape, than that the State should be put to the expense and ignominy of confining, feeding, clothing, and guarding an innocent man by reason of a legal abortion. It seems very plain, then, that this provision was intended to authorize the court to allow a reasonable compensation to an attorney, as one of its officers, for services rendered in defense of a charge of felony. Whether it does or not, there is no provision authorizing such allowance to be made out of the county treasury. The common law on this subject is stated to be that: “It is a part of the general duty of members of the bar to act as counsel for persons accused of crime, and destitute of means, upon appointment by the court, when such service is not inconsistent with their duty to others; and in such cases they must look alone to the possible future ability of the accused to pay for their compensation where no provision for compensation is made by statute. No implied liability arises on the part of the county or State to pay for such services.” 3 Am. & Eng. Enc. Law, (2d Ed.) 417,. 418; Where the State deprives a person of his liberty or his life, his possible future ability is most too remote to look to alone for compensation for legal services. “An attorney is an officer of the court, and he takes his office with’ all its burdens as well as all its rights and privileges; and1 among the burdens thus assumed is that of being obliged, when requested by the court, to conduct without compensation the defense of-those who are destitute of means, and are accused of crime.” Cooley, Const; Lim. (4th Ed.) 412.. And in the case of Presby v. Klickitat Co. (Wash.) 31 Pac. 876., it is said: “In some instances, no doubt, it is a hard*386ship upon an attorney'' to be obliged to defend poor persons without compensation; but, when called upon, it is a duty he owes to the profession, to the court engaged in the trial, and to the cause of humanity and justice, not to withhold his assistance, nor spare his best exertions, in the defense of one who has the double misfortune to be stricken by poverty and accused of crime.” Thus, individually, in the cause of humanity, he must take upon himself, through Christian charity, the obligation that belongs to, and has been assumed by, society. If one is poor and needy, although he be just as poor and needy himself, he must generously give his time and labor free of charge, that the public, which is rich inlands and .resources, may escape the burden. Such, however, is the law of this State, unless, as heretofore shown, it is changed by statute. A different rule entirely prevails in Indiana and Wisconsin, and in some other states the statutes have made proper provision for such cases. In the case of Webb v. Baird, 6 Ind. 17, it is forcibty said: “That any class should be paid for their particular services in empty honors is an obsolete idea, belonging to another age, and to a state of society hostile to liberty and equal rights. The leg-al profession having been thus stripped of all its odious distinctions and peculiar emoluments,-the public can no longer justly demand of that class of citizens any gratuitous services which would not be demandable of every other class. To the attorney, his profession is his means of livelihood. His legal knowledge is his capital stock. His professional services are no more at the mercy of the public, as to remuneration, than are the goods of the merchant or mechanic. The law which requires gratuitous services from a particular class in effect imposes a tax, to that extent, upon such class, clearly in violation of the fundamental law, which provides for a uniform and equal rate of assessment and taxation on all citizens. * * * But even charity itself almost ceases to be a virtue when they whose duty it is to provide for the poor make private charity a pretext forjpublic neglect. If the State has not made provision for the defense of poor prisoners, it has presumed and trespassed unjustly upon the rights and generous feelings of the bar; levying upon that class a discriminating and un*387constitutional tax. Blythe v. State, 4 Ind. 525. It is therefore not their duty, and, under the circumstances, if no constitutional provision is made by law, no very great virtue, to encourage public neglect by gratuitous service.” In Dane Co. v. Smith, 13 Wis. 585, it was held that it was the duty of the state courts to appoint counsel to defend indigent persons charged with crime, and that the statute requiring them to render such services gratuitously was unconstitutional and void.
The legislature of this State having, to its honor, provided for such compensation out of the State treasury, precludes the idea that in any event such compensation could be made a charge against the county treasury, and any allowance made out of the same is a pure donation or g-ra-tuity to the State. Whether a poor person, a ward of the county, charged with a'misdemeanor, should not be defended by the count)’, is left for future consideration. It is probably better for counties to support their poor out of jail, where they can assist in their own support, than it is to support them in jail. Hence they have a pecuniary interest in keeping the indigent poor from being confined in jail at public expense. In this light, reasonable compensation paid to attorneys out of the county treasury might not be ill placed, — a drawing at the spigot to stop a leak at the bung. Of course, if the counties can get as good an article gratuitously, it is usually considered public economy to accept it, although thereby the bread be donated from the table of poverty to preserve untouched the ple-thoric coffers of the opulent. A free donation by any court out of the public treasury is void. In section 120, chapter 1, Frem. Judgm., it is said: “If a court g-rants relief which under no circumstances it has any authority to g-rant, its judgment, to that extent, is void; as where it orders a donation out of the public treasury.” And in Bridges v. Supervisors, 57 Miss. 255 (a case cited to sustain the text), it is said: “The circuit court was equally powerless to make such an appropriation, and its judgment ordering it, if the nature of the claim appeared by the record, w’ould have been a nullity. Certainly no additional validity would have been given to it by submitting the claim to a jury. Fortunately there is no provision in our laws *388by which any court is authorized to determine that a donation shall be made out of the public treasury. Courts may enforce the legal or equitable rights of parties, but they are without jurisdiction to adjudicate and enforce claims which rest solely on motives of generosity.” In such cases of donation, ordinances and statutes are held to be void. Judgments are no more sacred. Ohio Valley Iron Works v. Town of Moundsville, 11 W. Va. 1; Citizens' Savings and Loan Ass'n v. City of Topeka, 20 Wall. 655, 22 L. Ed. 455; Parkersburg v. Brown, 106 U. S. 487, 1 Sup. Ct. 442, 27 L. Ed. 238. Courts may hear and determine, but cannot legislate. Rendering judgments without law is legislation. Norfolk and W R. Co. v. Pinnacle Coal Co., 44 W. Va. 574, (30 S. E. 196), 41 L. R. A. 414. The donation being void as a usurpation of power, a judgment founded upon it is void for the same reason. This would seem to militate against the decision of this Court in the case of Wells v. Town of Mason, 23 W. Va. 456. On page 465 Judge GreeN says: “Rut the Court did not, in this or in deny other case that I have seen, undertake, when asked to issue a mandamus to compel a town to pay a judgment, to inquire-into the legality of the judgment, or whether the debt for which the judgment was rendered was legallv a just debt against the town.” The same maybe said in this case, but where the judgment shows on the face of the record its void character, the court will not only refuse to enforce it by mandamus but will prohibit its enforcement by prohibition. In that case there was nothing on the face of the record to show that the judgment was void. It was rendered for services of a physician to an indigent sick person living in the town. The town claimed that the county should pay it, as in this case the claim is that the State should pay. In that case the litigation was before the county court, which gave judgment against the town. In this case the litigation is before the circuit court. In that case it was impossible to say the town was in no event liable for the payment of the claim sued on; for it was liable in certain contingencies which might have been made to appear on the trial, as since decided by this Court in the case of Thomas v. Town of Mason, 39 W. Va. 526, (20 S. E. 580), 26 L. R. A. 727. But in this case, as shown on the *389face of the record, the county was in no event liable to pay the claim sued on; it being a donation out of the county treasury bv the circuit court, without legal authority to make such allowances. It was a mere gift, from want of legal consideration to support it. Physicians have never been required to give their services gratuitously to poor persons. It is otherwise with lawyers, and they are still under such disability, unless relieved by statute. In felony cases the county treasury is still closed to them. The State treasury is unlocked, though carefully guarded, and a reasonable compensation should not be denied them for the faithful discharge of the duties imposed on them as officers of the court. Though reluctantly, the prohibition must be awarded as prayed. I concur in the syllabus and conclusions, but not in the opinion of English, J., in its entirety.